Case: 18-14443   Date Filed: 02/28/2020   Page: 1 of 21


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14443
                      ________________________

                   D.C. Docket No. 0:17-cv-61894-BB



QUALITY OF LIFE, CORP.,
formerly known as
Margate Rehabilitation Center,
MMJ FINANCIAL SERVICES, INC.,

                                                        Plaintiffs - Appellants,

                                 versus

THE CITY OF MARGATE,

                                                        Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 28, 2020)
               Case: 18-14443       Date Filed: 02/28/2020      Page: 2 of 21


Before NEWSOM, TJOFLAT, and GINSBURG,* Circuit Judges.

NEWSOM, Circuit Judge:

       This case arises from a protracted zoning dispute between Quality of Life

and MMJ Financial Services (two Florida entities owned by Miryam Jimenez to

which we’ll refer collectively as “Quality of Life”) and the City of Margate,

Florida. Quality of Life sought and received permission from the City to operate

an assisted-living facility for the elderly in an area zoned for residential use.

Rather than following through with that plan, though, Quality of Life decided to

open a drug-detoxification facility and insisted that the City’s green light to operate

an assisted-living facility also permitted it to operate a detox. When the City

opposed its change of plans, Quality of Life took the dispute to court, alleging that

the City’s actions were motivated by discrimination against people in recovery.

Having lost at summary judgment in the district court, Quality of Life argues on

appeal (1) that the City’s actions violated the Fair Housing Act and the Americans

with Disabilities Act, (2) that the City is estopped from preventing it from

operating as a drug-detox facility, (3) that the district court didn’t properly address

its declaratory and injunctive relief claims, and (4) that the district court erred in

denying its motion for reconsideration.



*
 Honorable Douglas H. Ginsburg, United States Circuit Judge for the D.C. Circuit, sitting by
designation.

                                               2
              Case: 18-14443     Date Filed: 02/28/2020     Page: 3 of 21


      We reject each of Quality of Life’s contentions. We therefore affirm the

district court’s orders granting the City’s motion for summary judgment and

denying Quality of Life’s motion for reconsideration.

                                           I

      In any given zone within the City of Margate, there are three categories of

uses: (1) permitted use (i.e., the use is allowed as of right), (2) special-exception

use (i.e., the use is allowed, so long as the City approves it), and (3) prohibited use

(i.e., the use isn’t allowed in the zoning district at all). Quality of Life owns the

property at issue, which is located in a multi-family residential zoning district.

      Quality of Life’s founder, Miryam Jimenez, sought a special-exception use

from the City to operate an assisted-living facility on the property. In her

application, and when appearing before the City’s governing bodies, Jimenez

repeatedly represented that she was applying to open an independent- or assisted-

living facility for the elderly. The City Commissioners voted 5-0 in favor of

approving Jimenez’s application.

      After this approval, though, Jimenez notified the City that she instead

wanted to open a drug-detoxification facility and began representing to others that

she would do so. For example, she put up a sign in front of the property stating

“COMING SOON MARGATE DETOX” and submitted building plans to the City

that included labels such as “Margate Rehabilitation Center” and references to

                                           3
              Case: 18-14443    Date Filed: 02/28/2020    Page: 4 of 21


inpatient treatment areas. The City rejected the building plans, giving as its reason

that the “[s]pecial exception approval was given for [an] independent living

facility.”

       The City sought assurances from Jimenez that she would not operate a detox

facility without the City’s approval. Jimenez tendered an affidavit (requested by

the City, but prepared by her attorney), in which she swore (1) that she “intend[ed]

to operate a group care facility, as defined by the City of Margate Code of

Ordinances, and as approved in City Resolution No. 15-010,” which had approved

her special-use application, and (2) that she would “not operate a detoxification

facility from the Property without the prior approval of the City.” Jimenez also

revised her building plans, changing the project’s name from “Margate

Rehabilitation Center” to “Quality of Life,” and removing references to doctor’s

offices, exam rooms, and a laboratory. The City subsequently approved the

building plans as satisfying the “Institutional Group I-2 standards” of Florida’s

Building Code, which are used for both medical and residential properties.

       Despite the affidavit and revised building plans, Jimenez continued to pursue

a detox facility. She contended that the special-exception use that the City had

granted her to open an assisted-living facility also allowed her to open a drug-detox

facility. In a letter to the City, Jimenez acknowledged that she had said “under

oath that [she would] not operate a Detoxification facility” without the City’s

                                          4
                Case: 18-14443       Date Filed: 02/28/2020       Page: 5 of 21


approval. Jimenez explained, however, that because there was a state-imposed

moratorium on hospital beds, 1 she wanted to use her existing special exception to

open a detox, which, according to her, wouldn’t require “chang[ing] the zoning

since the facilities are equivalent in nature.”

       When the City refused Jimenez’s requests to open a detox under her existing

approval, she—through Quality of Life—sued. As relevant here, Quality of Life

claimed violations of the Fair Housing Act and Americans with Disabilities Act,

argued that the City was estopped under state law from rejecting Jimenez’s request,

and sought declaratory and injunctive relief. After dueling motions, the district

court ultimately granted summary judgment in favor of the City and denied Quality

of Life’s motion for reconsideration.

       This is Quality of Life’s appeal.2

                                                II

                                                A

       We first examine Quality of Life’s argument that the City discriminated

against it in violation of the Fair Housing Act and the Americans with Disabilities


1
 The district court’s summary judgment order states that the moratorium didn’t apply to
assisted-living facilities, so it apparently wouldn’t have prevented Jimenez from opening one.
2
 We review the district court’s grant of summary judgment de novo and “construe all reasonable
doubts about the facts in favor of” Quality of Life, as the non-movant. Michael Linet, Inc. v.
Village of Wellington, 408 F.3d 757, 761 (11th Cir. 2005) (quotation omitted). We review a
district court’s denial of a motion for reconsideration for abuse of discretion. Rodriguez v. City
of Doral, 863 F.3d 1343, 1349 (11th Cir. 2017).

                                                5
                Case: 18-14443        Date Filed: 02/28/2020        Page: 6 of 21


Act. The FHA prohibits, among other things, discrimination on the basis of a

handicap in the sale, rental, and financing of “dwellings” and in other housing-

related matters. 42 U.S.C. § 3604(f); see also Schwarz v. City of Treasure Island,

544 F.3d 1201, 1212 (11th Cir. 2008) (explaining that the Fair Housing

Amendments Act of 1988 amended the FHA to add the handicapped as a protected

class). Title II of the ADA prohibits public entities from discriminating against

individuals with disabilities. 42 U.S.C. § 12132; Bircoll v. Miami-Dade County,

480 F.3d 1072, 1081 (11th Cir. 2007). 3

       Quality of Life asserts violations of the FHA and ADA under three theories:

(1) disparate treatment, (2) disparate impact, and (3) failure to provide a reasonable

accommodation. See, e.g., Schwarz, 544 F.3d at 1216–28 (analyzing a plaintiff’s

FHA claims under each theory); Nat’l Fed’n of the Blind v. Lamone, 813 F.3d 494,

503 n.5 (4th Cir. 2016) (explaining that “Title II [of the ADA] allows plaintiffs to

pursue three distinct grounds for relief”). We’ll consider each theory in turn.4


3
  It’s unclear whether the property at issue—as Quality of Life presents it, at least—constitutes a
“dwelling” and therefore whether the FHA applies. We have held that “the longer the typical
occupant lives in a building, the more likely it is that the building is a ‘dwelling.’” Schwarz, 544
F.3d at 1215. In Schwarz, we decided that halfway houses were “dwellings” in part because
guests stayed “six to ten weeks.” Id. at 1215–16. Quality of Life’s consultant testified that a
patient’s stay in the detox facility “would be short term” and “anywhere from five to 20 days.”
We needn’t resolve the issue here because even assuming that Quality of Life’s proposed detox
facility could be considered a “dwelling,” its FHA claims would fail for the reasons we explain
in text.
4
  The district court analyzed Quality of Life’s FHA and ADA claims together. The parties
likewise don’t differentiate between the FHA and ADA claims on appeal, relying on cases
                                                 6
                Case: 18-14443       Date Filed: 02/28/2020       Page: 7 of 21


                                                1

       To succeed on its disparate-treatment claim, Quality of Life must show that,

because of the disabilities of its potential clients, it “has actually been treated

differently than similarly situated non-handicapped people.” Schwarz, 544 F.3d at

1216. Quality of Life could prove disparate treatment through either direct or

circumstantial evidence. See, e.g., Hallmark Developers, Inc. v. Fulton County,

466 F.3d 1276, 1283 (11th Cir. 2006). If direct evidence is put forward, the

inquiry is straightforward; if circumstantial evidence is presented, however, we

analyze the evidence through the burden-shifting framework provided in

McDonnell Douglas Corp. v. Green, which requires a plaintiff to first make a

prima facie case of discrimination. 411 U.S. 792, 802 (1973); see also Cinnamon

Hills Youth Crisis Ctr., Inc. v. Saint George City, 685 F.3d 917, 920 (10th Cir.

2012) (Gorsuch, J.) (applying McDonnell Douglas to FHA and ADA claims).




arising under both statutes as well as other federal anti-discrimination laws. While courts often
analyze FHA and ADA claims in tandem, see, e.g., Cinnamon Hills Youth Crisis Ctr., Inc. v.
Saint George City, 685 F.3d 917, 919 (10th Cir. 2012) (Gorsuch, J.) (analyzing FHA, ADA, and
Rehabilitation Act claims together); Caron Found. of Fla., Inc. v. City of Delray Beach, 879 F.
Supp. 2d 1353, 1364 (S.D. Fla. 2012) (“Due to the similarity of the ADA and the FHA’s
protections of individuals with disabilities in housing matters, courts often analyze the two
statutes as one.”), we note that the standards governing the FHA and ADA aren’t the same in all
respects, see, e.g., Schwarz, 544 F.3d at 1212 n.6 (stating that “there are important differences”
between the FHA, the Rehabilitation Act, and the ADA, including that “coverage under the FHA
is limited to statutorily defined ‘dwellings’”). Fortunately for us, any differences between the
two statutes have no impact on our analysis here; therefore, we’ll address the FHA and ADA
claims together.

                                                7
              Case: 18-14443    Date Filed: 02/28/2020   Page: 8 of 21


      Quality of Life argues that it has presented direct and circumstantial

evidence of disparate treatment in the form of (a) statements from City officials

and the City’s administrative acts, (b) the “facially discriminatory” language of

City Zoning Ordinance § 16.2(B), and (c) an amendment to the zoning code that

added detoxification facilities as a permitted use in community-facility zones, but

“limit[ed] detoxification facilities” to such zones. We’re unpersuaded. As we’ll

explain, Quality of Life has not put forward either direct or circumstantial evidence

of discrimination.

                                          a

      Quality of Life contends that statements made by City officials and some of

the City’s administrative acts constitute evidence of disparate treatment. We first

consider Quality of Life’s argument regarding City of Margate Mayor Arlene

Schwartz’s deposition, in which she testified (1) that having a sober house or a

drug-recovery facility in a residential community “would be a concern as much as

any sexual predator . . . who lives in my neighborhood,” and (2) that a drug-detox

facility may have a greater impact on the neighborhood because of “the

clientele”—i.e., “people in a medical detox could be a possible danger because

their condition is far more critical and possibly far more dangerous than people in a

skilled nursing facility.”




                                          8
              Case: 18-14443     Date Filed: 02/28/2020    Page: 9 of 21


      Though Schwartz’s first statement is a little jarring, the larger context of the

deposition indicates that her fundamental concern was about businesses or other

entities in residential zones. Schwartz said that she would want to know if a detox

facility was coming into her neighborhood because “residential is zoned that way

for a reason” and that she probably wouldn’t want a general practitioner’s office in

her neighborhood either “if it wasn’t zoned that way.” Schwartz’s second

comment, in context, likewise doesn’t reveal discriminatory intent. In the

deposition, Quality of Life’s attorney defined “detox” for Schwartz as “a

facility . . . where people who have significant levels of drugs or alcohol in their

system go for medical care, tranquilizing and other care, until the drugs and

alcohol work their way out of the system.” Given this definition, Schwartz’s

comment that detox-facility patients have a “far more critical and possibly far more

dangerous” condition seemed to recognize that, in withdrawing from harmful

substances, such patients are in a vulnerable position and require medical attention.

And when stating that detox-facility patients may be a “possible danger,” Schwartz

specified that she thought they could pose a danger to “themselves,” as well as

others, “because [of] their condition.” In addition, these comments were made

during a deposition—not while Schwartz was “explaining [her] basis for the




                                           9
               Case: 18-14443       Date Filed: 02/28/2020       Page: 10 of 21


contested decision”—which renders them even less persuasive. 5 See Cinnamon

Hills, 685 F.3d at 920.

       Quality of Life also asserts that the City’s administrative acts—specifically,

the City’s request that Jimenez sign an affidavit and the noted restriction on her

property’s certificate of occupancy—evidence disparate treatment. Not so. The

City sought assurances from Jimenez through the affidavit only after she indicated

that she might use the City’s approval for an assisted-living facility to instead

operate a detox. Moreover, the affidavit was prepared by Jimenez’s attorney.

Quality of Life’s argument about the certificate of occupancy fares no better. The

City specified “no medical detox” on the certificate of occupancy because of its

concern that Jimenez might use the certificate to seek licensure from the state to

operate a detox facility—a use that Jimenez had never applied for and that the City

had never approved. The City’s acts constitute neither direct nor circumstantial

evidence of disparate treatment.

                                                b

       Quality of Life further argues that § 16.2(B)—the City’s zoning ordinance

governing special-exception uses for residential zones—is facially discriminatory.


5
 To the extent that Quality of Life argues that it was the fear and bias of private citizens that
drove the City to prevent it from operating as a detox, we are unconvinced. “[E]vidence that
neighbors and city officials are biased against recovering substance abusers is irrelevant absent
some indication that the recoverers were treated differently than non-recoverers.” Schwarz, 544
F.3d at 1216–17. As we explain, Quality of Life has not made that showing.

                                               10
             Case: 18-14443     Date Filed: 02/28/2020    Page: 11 of 21


According to Quality of Life, the ordinance impermissibly applies different criteria

to special-exception uses for the elderly than it does to special-exception uses for

dependent children and the physically handicapped. More specifically, Quality of

Life points to language in § 16.2(B) that indicates special-exception uses catering

to dependent children and the physically handicapped, but not those catering to the

elderly, (1) must be designed for “sixteen (16) clients or less,” (2) are permitted

only if they don’t “provid[e] psychiatric care,” (3) and are subject to other impact-

related criteria. This, Quality of Life contends, “exclude[s] people in recovery

from [residential] zones.”

      By alleging that § 16.2(B) is discriminatory, Quality of Life is, in effect,

challenging “[t]he basic purpose of zoning,” which “is to bring complementary

land uses together, while separating incompatible ones.” Schwarz, 544 F.3d at

1221. Even if a drug-detox facility wouldn’t be allowed in a residential zone

because of § 16.2(B), the City acknowledges that detox facilities are, and always

have been, allowed to operate in community-facility zones. Unlike other cases in

which zoning ordinances have been invalidated as facially discriminatory, the

City’s zoning ordinance doesn’t operate to ban detox facilities entirely. Cf. MX

Grp., Inc. v. City of Covington, 293 F.3d 326, 345 (6th Cir. 2002) (holding that

“the blanket prohibition of all methadone clinics from the entire city is




                                          11
               Case: 18-14443        Date Filed: 02/28/2020        Page: 12 of 21


discriminatory on its face”). Section 16.2(B) is neither facially discriminatory nor

evidence of disparate treatment.

                                                 c

       As its last piece of disparate-treatment evidence, Quality of Life contends

that a 2017 amendment to the City’s zoning code—which added “detoxification

facilities” as a permitted use in community-facility zones, alongside hospitals and

other long-term care facilities—is discriminatory.6 This amendment to the City’s

code isn’t evidence of disparate treatment. Under the City’s zoning categories, a

“permitted use” is a use allowed as of right. The addition of “detoxification

facilities” as a permitted use actually shows that the City’s zoning code expressly

permits detox facilities, albeit in certain zones. And as far as we can tell, nothing

would prevent Quality of Life from seeking, through the City’s normal variance-

request procedures, that its property be re-zoned to a community-facility

designation so that it could support a detox facility.

                                                 2

       Now, to Quality of Life’s disparate-impact claim. We’ve held that “the

relevant comparison for disparate impact purposes ‘is between (1) recovering

alcoholics and recovering drug abusers (“recoverings”) and (2) people who are


6
 To the extent that Quality of Life asserts that other changes to the zoning code impacted its
approval to operate an assisted-living facility, the City responds that it advised Jimenez that the
prior approval for an assisted-living facility would not be affected by the changes.

                                                 12
             Case: 18-14443     Date Filed: 02/28/2020     Page: 13 of 21


neither recovering alcoholics nor recovering drug abusers (“non-recoverings”).’”

Schwarz, 544 F.3d at 1217 (quoting Tsombanidis v. West Haven Fire Dep’t, 352
F.3d 565, 577 (2d Cir. 2003)). “[I]t’s not enough to show that a few people are

affected by a policy—rather, the disparity must be substantial enough to raise an

inference of causation.” Schaw v. Habitat for Humanity of Citrus Cty., Inc., 938
F.3d 1259, 1274 (11th Cir. 2019). “Typically, a disparate impact is demonstrated

by statistics.” Hallmark, 466 F.3d at 1286; see also Schwarz, 544 F.3d at 1217

(explaining that “plaintiffs could have made a prima facie case of disparate impact

by providing statistical evidence” (quotation omitted)).

      Quality of Life must demonstrate that the City’s zoning decisions had a

greater adverse impact on people in recovery (i.e., its potential clients) than those

not in recovery. It hasn’t made this showing. Quality of Life presented only one

entity, VIP Memory Care, as evidence of disparate impact. Because VIP is

allowed to provide medical services to “patients who suffer from memory loss” in

a residential zone, Quality of Life’s argument goes, the City’s decision to exclude a

detox facility (which also provides medical services) from the same residential

zoning category constitutes a disparate impact. But VIP isn’t a true comparator.

That entity received the exact same approval from the City that Quality of Life

received—permission to operate an assisted-living facility in a residential zone. In

order for the City’s treatment of VIP to constitute evidence of disparate impact,

                                          13
               Case: 18-14443        Date Filed: 02/28/2020       Page: 14 of 21


Quality of Life would’ve had to have applied to operate a detox and been rejected. 7

It didn’t do so. “Because [Quality of Life] has completely failed to present

relevant comparative evidence, the district court was right to reject its disparate

impact claim.” Schwarz, 544 F.3d at 1218.

                                                3

       Lastly, we address Quality of Life’s argument that the City failed to provide

a reasonable accommodation. We’ve held that “the duty to make a reasonable

accommodation does not simply spring from the fact that the handicapped person

wants such an accommodation made.” Schwarz, 544 F.3d at 1219 (quotation

omitted). A defendant must be “given an opportunity to make a final decision with

respect to [a plaintiff’s] request, which necessarily includes the ability to conduct a

meaningful review of the requested accommodation to determine if such an

accommodation is required by law.” Id. (quotation omitted). “Simply put, a

plaintiff must actually request an accommodation and be refused . . . .” Id.

       Quality of Life’s first problem is that it didn’t request a reasonable

accommodation. It argues that Jimenez made two such requests: (1) a written

request in a March 28, 2017 letter to the City, in which she wrote that, although she



7
  We similarly reject Quality of Life’s argument that it is its own “strongest comparator.” Even
if it could be a comparator with itself, Quality of Life would have had to have applied to operate
a detox facility and been rejected for there to be any comparison with its approved application to
operate an assisted-living facility.

                                                14
               Case: 18-14443        Date Filed: 02/28/2020       Page: 15 of 21


swore under oath that she would never operate a detox facility, she was now

“requesting that approval”; and (2) an oral request for a reasonable accommodation

at a May 3, 2017 meeting, when she told the City Commission that she was

planning on using the building as a detox and that she “would like a reasonable

accommodation” because she couldn’t get a license from the state to open an

assisted-living facility (due to the supposed moratorium).

       We note initially that Quality of Life didn’t comply with the City’s

procedure for requesting reasonable accommodations. Even assuming that this

failure isn’t fatal to its claim,8 it suggests that Quality of Life didn’t provide the

City with the information that it needed to “conduct a meaningful review” of its

purported request. See Schwarz, 544 F.3d at 1219 (quotation omitted). Jimenez

may have suggested in the letter, or stated explicitly at the meeting, that she

wanted a “reasonable accommodation,” but importantly, she never fully explained

why the accommodation was reasonable or necessary to accommodate the detox

facility’s potential patients. Rather, Jimenez seems to have cast her requests to




8
  In Schwarz, we acknowledged that “[s]everal courts have held that if there is a local procedure
(such as a variance process) through which the plaintiffs can obtain the accommodations they
want, they must use that procedure first and come away unsatisfied prior to filing suit in federal
court.” Schwarz, 544 F.3d at 1219 n.11. The Schwarz Court ultimately had “no occasion to
address the matter” because “the City d[id] not argue that there were any local procedures
available” to the plaintiffs in that case. Id. Here, by contrast, the City of Margate has had
reasonable-accommodation procedures in place since 2008.

                                                15
               Case: 18-14443       Date Filed: 02/28/2020       Page: 16 of 21


operate a detox as necessary to avoid what she took to be a state-wide moratorium

that prevented her from opening an assisted-living facility.

       Quality of Life attempts to escape its failure to request a reasonable

accommodation by arguing that any efforts to do so would have been futile. It

argues that several comments made at the May 3, 2017 meeting—including

Commissioner Peerman’s statement that private citizens had opposed a different

detox facility—demonstrate futility. But at that same meeting, Mayor Ruzzano

suggested that Jimenez call the City to put her on the agenda, apparently for a

future meeting. The mayor didn’t say that Jimenez could never operate a detox.

Rather, he said “the thing is, right now, you cannot put the detox there,” while also

telling Jimenez that she could pick up the permit for the use that she was approved

for (an assisted-living facility). The lack of futility in this case is even more stark

when compared with a case on which Quality of Life relies, MX Group, Inc. v. City

of Covington. In that case, the Sixth Circuit held that the plaintiff had sufficiently

exhausted administrative remedies because he “had already faced substantial

opposition from city administrators” and the City had—after the plaintiff found a

new location for his methadone clinic—changed the city’s zoning code to bar such

a clinic “from opening in any zone in the city.” MX Group, 293 F.3d at 343–44.9



9
  Quality of Life also asserts that the 2017 amendment to the zoning code is further evidence of
futility. As we have explained, see supra at 12, this argument fails.

                                               16
             Case: 18-14443     Date Filed: 02/28/2020   Page: 17 of 21


                                       * * *

      In sum, Quality of Life cannot show disparate treatment, disparate impact, or

that the City failed to provide a reasonable accommodation. The district court

didn’t err in granting summary judgment in favor of the City on Quality of Life’s

discrimination claims.

                                          B

      We next address Quality of Life’s claim that the district court erred in

granting summary judgement on its state-law estoppel claim. In Coral Springs

Street Systems, Inc. v. City of Sunrise, we explained that, under Florida law, vested

rights in something like a building permit can be created in two ways: (1) “when a

party has reasonably and detrimentally relied on existing law, creating the

conditions of equitable estoppel,” or (2) if detrimental reliance hasn’t been

demonstrated, “when the defendant municipality has acted in a clear display of bad

faith.” 371 F.3d 1320, 1334 (11th Cir. 2004). The “first and more common way a

vested right is created”—the doctrine of equitable estoppel—can be invoked

against a local government “when a property owner (1) in good faith (2) upon

some act or omission of the government (3) has made such a substantial change in

position or has incurred such extensive obligations and expenses that it would be

highly inequitable and unjust to destroy the right he acquired.” Id. (quotation

omitted).

                                          17
              Case: 18-14443     Date Filed: 02/28/2020    Page: 18 of 21


      Quality of Life doesn’t dispute that it never applied to operate a detox

facility and that, accordingly, the City never gave its approval for such a use. See

Br. of Appellants at 52–53 (“[Quality of Life] did not obtain approval from the

City specifically for a detoxification facility, and [Quality of Life] did not allege

this.”). It instead asserts that it has “vested rights to offer onsite medical services.”

But Quality of Life applied to operate an “independent living facility,” which

would require only “one nurse practitioner” and “[o]ne RN on call 24/7.” When

appearing before the City Commission, Jimenez described her project as “an

assisted living facility” that would cater to “people that are mostly healthy.” And

while Jimenez stated that she would be “working with a doctor,” she explained

further that she would be “partnering up” with him because the doctor’s twin

brother (also a doctor) operated an assisted-living facility elsewhere in Florida.

The City approved Quality of Life’s application based on these representations.

      The City consistently rejected Quality of Life’s attempts to operate a drug-

detox facility because that is not the use that the City had approved. Quality of

Life’s building plans were accepted by City officials only after Jimenez removed

labels (e.g., “Margate Rehabilitation Center” and references to inpatient treatment

areas) that indicated that she was attempting to build a drug-detox facility.

Although the building plans apparently met “Institutional Group I-2” standards

(which encompass medical facilities) under the Florida Building Code, such a

                                           18
                Case: 18-14443     Date Filed: 02/28/2020    Page: 19 of 21


distinction doesn’t change the zoning designation or the approved use. Thus,

Quality of Life cannot claim detrimental reliance because it is—and has always

been—the City’s position that Quality of Life could operate as an assisted-living

facility, but not as a drug-detox facility. Because Quality of Life cannot prove

equitable estoppel and there is no evidence that the City acted “in a clear display of

bad faith,” Coral Springs, 371 F.3d at 1334, Quality of Life’s vested-rights claim

fails.

                                             C

         Quality of Life also argues that the district court erred in “failing to address”

its request for declaratory and injunctive relief. Other than the blanket assertion

that the district court committed “reversible error,” Quality of Life doesn’t cite any

cases or flesh out its argument. By failing to explain its claim, we consider Quality

of Life’s argument to be abandoned. See Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant

abandons a claim when he either makes only passing references to it or raises it in

a perfunctory manner without supporting arguments and authority.”). Even if we

construed its briefs more liberally, the district court did address Quality of Life’s

claims for declaratory and injunctive relief—and it denied them. The district court

held that “[t]he declaratory and injunctive relief sought is neither necessary nor

warranted.” After deciding that the underlying FHA, ADA, and estoppel claims

                                             19
              Case: 18-14443     Date Filed: 02/28/2020    Page: 20 of 21


failed, neither injunctive nor declaratory relief could be granted. We therefore

affirm the district court’s denial of declaratory and injunctive relief.

                                           D

       We turn, finally, to examine Quality of Life’s last claim—that the district

court erred in denying its motion for reconsideration. Quality of Life devotes one

sentence to challenging the district court’s order by asserting that the district court

abused its discretion and that the errors “resulted in manifest injustice.” Quality of

Life cites only one case, Rodriguez v. City of Doral, 863 F.3d 1343, 1349 (11th

Cir. 2017), seemingly for the standard of review. This lack of explanation leads us

to consider this claim abandoned, as well. See Sapuppo, 739 F.3d at 681. In any

event, the district court didn’t abuse its discretion. “A motion for reconsideration

cannot be used ‘to relitigate old matters, raise argument or present evidence that

could have been raised prior to the entry of judgment.’” Richardson v. Johnson,

598 F.3d 734, 740 (11th Cir. 2010) (quoting Michael Linet, Inc. v. Village of

Wellington, 408 F.3d 757, 763 (11th Cir. 2005)). The district court denied Quality

of Life’s motion because Quality of Life raised “many of the same arguments” as it

did at summary judgment, confirming that it merely disagreed with the district

court’s summary judgment order. Refusing Quality of Life’s attempt to get

another bite at the apple is not an abuse of discretion and we therefore affirm the

district court.

                                           20
              Case: 18-14443     Date Filed: 02/28/2020    Page: 21 of 21


                                           III

      In conclusion, the district court didn’t err in granting the City’s motion for

summary judgment. Quality of Life cannot show that the City discriminated

against it in violation of the ADA and FHA. The district court also properly

rejected Quality of Life’s state-law estoppel claim and its request for declaratory

and injunctive relief. Finally, the district court didn’t abuse its discretion in

denying Quality of Life’s motion for reconsideration.

      AFFIRMED.




                                           21